Citation Nr: 0429997	
Decision Date: 11/08/04    Archive Date: 11/15/04

DOCKET NO.  99-21 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent for 
post-traumatic stress disorder from March 20, 1997, to 
January 14, 2003.  

2.  Entitlement to an evaluation in excess of 70 percent for 
post-traumatic stress disorder since January 15, 2003.


REPRESENTATION

Appellant represented by:	Arizona Veterans Service 
Commission


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from September 1967 to 
August 1969.

This matter originally comes before the Board of Veteran's 
Appeals (Board) from a February 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.  That rating decision granted the 
veteran's claim for service connection for post-traumatic 
stress disorder, and assigned a 30 percent evaluation from 
July 1, 1997.  The veteran disagreed with the initial 
evaluation.  Subsequently, a July 1999 rating decision 
established the effective date of the award as March 20, 
1997.  A February 2000 rating decision granted a 50 percent 
evaluation from March 20, 1997.  

The veteran subsequently moved to Arizona.  A May 2003 rating 
decision of the Phoenix, Arizona, RO granted a 70 percent 
evaluation from January 15, 2003.

In January 2004 the veteran provided testimony before the 
undersigned Veterans Law Judge at a hearing in Phoenix, 
Arizona.  In September 2004, the veteran was informed that 
the tape of that hearing was lost, and he was afforded the 
opportunity to testify at another hearing.  In September 
2004, the veteran responded in writing that he did not wish 
to appear at a hearing and that the Board should consider his 
case on the evidence of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.





REMAND

The veteran contends that his service connected post-
traumatic stress disorder merits a 100 percent schedular 
evaluation; specifically, he contends that he is unable to 
work due to his service connected post-traumatic stress 
disorder.

The most recent VA psychiatric examination of the veteran was 
conducted in January 2003.  During that examination, the 
examiner noted that the veteran had been receiving treatment 
from a Dr. Jeff Wandry at the Phoenix VAMC.  The veteran has 
also reported that he saw Dr. Wandry.  The records of such 
treatment are not in the claims folder, and should be 
obtained in order to properly evaluate the veteran's claims, 
which involve the rating of his service connected post-
traumatic stress disorder over several years.

Additionally, a VA outpatient record dated in September 2003 
indicated that the veteran was "unemployable from his [post-
traumatic stress disorder] and other medical problems."  The 
Board is of the opinion that the veteran should be examined 
by a VA psychiatrist in order to determine the current nature 
and extent of his service connected post-traumatic stress 
disorder, and specifically its impact on his occupational and 
social functioning.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should obtain the complete 
treatment records of the veteran since 
May 2002 from the VAMC in Phoenix.  
Specifically, the RO should ensure that 
all records of treatment by Dr. Wandry 
are obtained.  All records obtained 
should be associated with the claims 
folder.

2.  The veteran should be afforded a VA 
examination to determine the severity of 
his service-connected post-traumatic 
stress disorder.  The report of 
examination should contain a detailed 
account of all manifestations of the 
disability found to be present.  The 
examiner should comment on the extent to 
which the service-connected psychiatric 
disability impairs the veteran's 
occupational and social functioning.  The 
examiner is requested to assign a 
numerical code for the Global Assessment 
of Functioning score, and include a 
definition of the numerical code 
assigned.  The examiner must set forth 
the complete rationale underlying any 
conclusions drawn or opinions expressed, 
to include, as appropriate, citation to 
specific evidence in the record.  All 
indicated tests and studies should be 
conducted.  The claims folder should be 
made available to the examiner for review 
before the examination.

3.  Thereafter, the RO should 
readjudicate the veteran's claims for an 
evaluation in excess of 50 percent for 
post-traumatic stress disorder from March 
20, 1997, to January 14, 2003; and for an 
evaluation in excess of 70 percent for 
post-traumatic stress disorder since 
January 15, 2003.  If a benefit sought on 
appeal remains denied, the appellant and 
his representative should be provided a 
supplemental statement of the case 
(SSOC).  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified; however, he is advised that 
failure to report for a scheduled examination may result in 
adverse action.  38 C.F.R. § 3.655 (2004).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




